Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the previous objection to claim 1 have been fully considered and are persuasive.  The ECU limitations appear to be intended over.  The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the previous 112(a) rejection of claim 6 have been fully considered and are persuasive.  Applicant has canceled claim 6, and the limitations amended into claim 1 appear to use different phrasing (“is equal to when the water storage tank is substantially full”), such that this would appear supported by Applicant’s [0057].  The previous 112(a) rejection of claim 6 has been withdrawn. 

Applicant's arguments filed 12/22/2021 regarding the previous 102 rejection of claim 1 under Martin have been fully considered but they are not persuasive.

Applicant argues that because Martin ‘665 sprays water on such a wide variety of components, there is no disclosure the capacity of the water tank is such that it is capable of cleaning a target.
Examiner respectfully disagrees.  Martin ‘665 describes that the reservoir is being used to dispense water to the various injectors and water nozzles, and determining whether the water level in the reservoir is sufficient to meet the predicted water usage rate associated with the various operations, including cleaning (see Martin ‘665’s Figure 4, steps 406 & 410.  [0078]-[0084].  refer particularly to [0079]).  Step 410 appears to be self-evident regarding the capacity of the reservoir for cleaning.  Additionally, Examiner further notes that a capacity “capable of cleaning” a surface of the cleaning target appears to be broad (e.g. wouldn’t any amount of water technically be capable of cleaning?).   

Applicant argues Martin is silent regarding the capacity of the water tank.
Examiner respectfully disagrees.  Examiner refers directly above regarding Martin ‘665’s steps 406 & 410, particularly step 410 being suggestive of the capacity of the reservoir.  Martin ‘665 describes a comparison step regarding the reservoir level and water usage thereof, and also teaches the capacity of the reservoir being exceeded (see Martin’ 665’s Figure 4, steps 406, 410, 416, 420, 422, 426.  [0078]-[0085]). 

Applicant argues Martin ‘665 does not teach the claimed condition/trigger to operate the pump.
Examiner respectfully disagrees.  Examiner is not clear which limitation Applicant takes issue with regarding the claimed ECU.  To Examiner’s best understanding, Martin ‘665’s steps 416, 420, 422, & 426 meet the claimed invention, including when the reservoir is effectively full (see Martin ‘665’s Figure 4, steps 416, 420, 422, 426.  [0084]-[0085]).  Applicant must particularly point out which limitation would not be suggested by Martin ‘665’s various steps.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 20190291665, “Martin ‘665”).
Martin ‘665 teaches a vehicle comprising:

For Claim 1:
A fuel cell vehicle comprising: 
an electric motor configured to generate a drive force for rotating a drive wheel of the fuel cell vehicle (see Figures 1-2, motor 120.  [0015]); 
a fuel cell configured to generate electric power to be supplied to the electric motor by causing a chemical reaction between hydrogen and oxygen (see [0023]); 
a cleaning target located on an outer portion of the fuel cell vehicle (see Figures 1-2, tire nozzle 36,  brake nozzle 38, wiper injector 74, water generation system 160.  refer to various external components targeted by the nozzles/injectors previously noted); 
a water storage tank configured to store generated water generated when the fuel cell generates the electric power, wherein a storage capacity of the water storage tank is set to a capacity capable of cleaning a surface of the cleaning target (see Figures 1-2, & 4, water generation 
a water quantity detector configured to detect a quantity of the generated water in the water storage tank (see Figure 2, water level sensor 266.  [0054]-[0055]); 
a generated water injection nozzle connected to the water storage tank via a pipeline and disposed so as to face the cleaning target (see Figures 1-2, water injector 32, cylinder head nozzle 34, tire nozzle 36, brake nozzle 38, wiper injector 74, dispensing line 276.  refer to “To injectors, sprayers, and nozzles” in Figure 2); 
a pump configured to supply the generated water in the water storage tank to the generated water injection nozzle via the pipeline (see Figure 1, element “163”.  [0023], [0026]-[0027]); and 
an electronic control unit (ECU) including a processor that executes a program stored in a memory, wherein the ECU is programmed to (see Figures 1-2,  controller 190.  [0039], [0054]-[0055], [0076]):
determine whether the quantity of generated water detected by the water quantity detector has become equal to or greater than a predetermined threshold water quantity, wherein the predetermined threshold water quantity is equal to when the water storage tank is substantially full of the generated water (see Figure 4, step 416.  [0084]-[0085]); 
based upon the determination that the quantity of the generated water has become equal to or greater than the predetermined threshold water quantity, operate the pump to supply the generated water to the generated water injection nozzle so that the generated water is injected from the generated water nozzle toward the cleaning target each time the determination is made that the quantity of the generated water has become equal to or greater than the predetermined threshold water quantity (see Figure 4, steps 420, 422, 426.  [0084]-[0085]).  The water level is compared with a threshold as to prevent the reservoir’s capacity being exceeded.  The water can then be sprayed to components such as the windshield/CCD cameras in step 422, and tires/brakes in step 426; 

For Claim 2:
The fuel cell vehicle according to claim 1, wherein: 
the fuel cell vehicle is provided with a plurality of cleaning targets (see Figures 1-2, water injector 32, cylinder head nozzle 34, tire nozzle 36, brake nozzle 38, wiper injector 74, dispensing line 276.  refer to “To injectors, sprayers, and nozzles” in Figure 2).  The various nozzles/injectors are assigned to specific cleaning targets; 
the fuel cell vehicle is provided with a plurality of generated water injection nozzles, the generated water injection nozzles are disposed such that each of the generated water injection nozzles faces a corresponding one of the cleaning targets (see Figures 1-2, water injector 32, cylinder head nozzle 34, tire nozzle 36, brake nozzle 38, wiper injector 74, dispensing line 276.  refer to “To injectors, sprayers, and nozzles” in Figure 2); and 
the ECU is further programmed to control the pump such that the generated water is supplied to one of the generated water injection nozzles and the generated water is injected from the one of the generated water injection nozzles toward one of the cleaning targets each time the quantity of the generated water detected by the water quantity detector has become equal to or greater than the predetermined threshold water quantity (see [0054]-[0055], [0084]-[0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20190291665, “Martin ‘665”) as applied to claim 1 above, and further in view of Schwertberger et al. (DE 10332939, “Schwertberger”).  Examiner has provided a machine translation of Schwertberger.
Martin ‘665  teaches claim 1.
Martin ‘665 does not appear to teach the following:

For Claim 3:
The fuel cell vehicle according to claim 1, further comprising: 
a compressed air injection nozzle disposed so as to face the cleaning target and connected to an air compressor via an air pipeline; and 
the ECU is further programmed to control the air compressor such that compressed air is pumped to the compressed air injection nozzle and the compressed air is injected from the compressed air injection nozzle toward the cleaning target after the generated water is injected toward the cleaning target by the generated water injection nozzle.

Schwertberger however, teaches controlling spraying a combination of compressed air and cleaning liquid to clean sensor(s) of a vehicle, with the air providing heating (see Schwertberger’s Figure 1, control device 10, compressor 4, compressed air nozzle(s) 5, distance sensor 7, liquid container 12, machine translation, [0001]-[0002], [0014]-[0017]).   Examiner equates Schwertberger’s liquid container 12 with Martin 665’s reservoir(s).  Schwertberger’s teachings can be applied to the spraying of Martin 665’s sensor(s) (see Martin 665’s [0038].  Refer to various sensors for determining location), as well as 
Regarding the claim 3 limitations, Schwertberger’s air nozzles would read on both the compressed air injection nozzle(s) and the water injection nozzles since they are shared (the same applies to their pipelines).  Additionally, Schwertberger also teaches using distinct set of liquid nozzles from the compressed air nozzles (see Schwertberger’s machine translation, [0017]).  Examiner also notes that “after” does not prohibit simultaneous application (e.g. if water and air are sprayed together, air is still being sprayed after water that had been previously sprayed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Martin 665 and more particularly to apply compressed air in combination with cleaning liquid so as to heat/clean Martin 665’s various sensor(s) and windshield.  

Modified Martin ‘665 is also considered to apply to claim 4:

For Claim 4:
The fuel cell vehicle according to claim 1, further comprising: 
an air compressor connected to the generated water injection nozzle via the pipeline (refer to claim 3 rejection.  see Schwertberger’s Figure 1, compressor 4, compressed air nozzle(s) 5); and 
the ECU is further programmed to control the air compressor such that compressed air is injected from the generated water injection nozzle toward the cleaning target by the compressed air being pumped to the generated water injection nozzle simultaneously with the injection of the generated water by the generated water injection nozzle (refer to claim 3 rejection.  see Schwertberger’s Figure 1, control device 10, compressed air nozzle(s) 5, liquid container 12, machine translation, [0001]-[0002], [0014]-[0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718